Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 28-42 are pending in the current application.
2.	This application is a CON of 16/204,827 11/29/2018 PAT 10875857, which is a DIV of 15/534,448 06/08/2017 PAT 10174022, which is a 371 of PCT/US2015/065076 12/10/2015, which claims benefit of 62/090,045 12/10/2014.
Information Disclosure Statements
3.	The information disclosure statement fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because some of the documents are cited without dates.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Objections
4.	Claim 40 is objected to for the following informality:  The reagent for the Suzuki coupling is misnamed as “tetrakistriphenylphosphine” and is missing the Pd. It should be tetrakistriphenylphosphinepalladium as shown in the Scheme 1 on page 30 over the arrow where 3 is converted to 4. Compound 4 preparation at paragraph [0120] has the same error.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“Raney” is an active registered trademark of WR Grace, Registration Number:	0813260, Registration Date:	August 23, 1966.  The claims cannot rely on a trademark to identify the reagent.  See MPEP 2173.05(u) “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product. Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name.”
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 28-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ong WO 2014201127 A2. The applied reference has a common assignee and some inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
A)	Determining the scope and contents of the prior art:  
	Ong on page 82 and claim 5, page 288, teaches a small genus embracing the compound of claim 28, Formula I:

    PNG
    media_image1.png
    158
    554
    media_image1.png
    Greyscale

On page 65 RC1 is specifically described as fixed at the meta position:

    PNG
    media_image2.png
    77
    179
    media_image2.png
    Greyscale

RC1 is defined as halogen including Cl. 
The species does not appear to have been exemplified, however many other closely related species were.  Such compounds include the deschloro compound N-[4-(3-amino[1,2,3]triazolo[1,5-a]pyridin-4-yl)phenyl]-N'-phenyl- Urea

    PNG
    media_image3.png
    139
    218
    media_image3.png
    Greyscale

Methylated variant, N-[4-(3-amino[1,2,3]triazolo[1,5-a]pyridin-4-yl)phenyl]-N'-(3-  methylphenyl)-Urea

    PNG
    media_image4.png
    119
    204
    media_image4.png
    Greyscale

A CN compound,

    PNG
    media_image5.png
    244
    147
    media_image5.png
    Greyscale

Trifluoro methylated variant, N-[4-(3-amino[1,2,3]triazolo[1,5-a]pyridin-4-yl)phenyl]-N'-(3-  trifluoromethylphenyl)-Urea


    PNG
    media_image6.png
    125
    301
    media_image6.png
    Greyscale


Various fluorinated compounds,
 
    PNG
    media_image7.png
    229
    123
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    268
    136
    media_image8.png
    Greyscale


N-[4-(3-amino[1,2,3]triazolo[1,5-a]pyridin-4-yl)phenyl]-N'-[2-chloro-4-(trifluoromethyl)phenyl]- Urea,

    PNG
    media_image9.png
    250
    161
    media_image9.png
    Greyscale

Urea, N-[4-(3-amino[1,2,3]triazolo[1,5-a]pyridin-4-yl)phenyl]-N'-[4-chloro-
     3-(trifluoromethyl)phenyl]-

    PNG
    media_image10.png
    254
    164
    media_image10.png
    Greyscale

The synthesis of the instant claims is given on page 262 for the synthesis of intermediate 33:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Intermediate 26 is the same as that of claim 42, intermediate 1;  Intermediate 27  is the same as Intermediate 2 of claim 41; Intermediate 28 is identical intermediate 3 of claim 39; Intermediate 29 is the same as intermediate 4 of claim 37; Intermediate 30 the same as intermediate 5 of claim 35; Intermediate 31 the same as intermediate 6 of claim 33; Intermediate 7 the same as intermediate 7 of claim 31; Intermediate 33 the same as intermediate 8 of claim 30.  The reaction conditions are the same.  The final step of claim 30, 29 and 28, of reaction with phosgene and the appropriate aniline and removing the BOC protection compound is disclosed in the examples as shown in Scheme 8.  The same sequence was used in the other examples with the desired aniline as shown Scheme 9, “prepared  using an analogous method as described in Scheme 8.  The varying R groups 
B)	Ascertaining the differences between the prior art and the claims at issue.
The prior art did not exemplify the compound of claim 1.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  Someone preparing these compounds would be trained in organic chemistry and would recognize the very close structural similarity and would expect them to have similar properties.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  Since the prior art genus is very small one could argue that all the species subsumed by this narrow genus are described and therefore anticipate the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  In order to arrive at the claimed method all that is needed is to follow the “using an analogous method as described in Scheme 8” Selecting the 3-chloro-aniline as the compound in Scheme 8.  One of ordinary skill would be motivated to make the compounds of the invention because he or she would expect the compounds to have similar properties, indeed we see that these compounds have the same properties as those described by Ong. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made",  In re Deuel 34 USPQ2d 1210, "a known compound may suggest its analogs or isomers, either geometric isomers (cis v. trans) or position isomers (emphasis added) (e.g. ortho v. para)".  There is a reasonable expectation of success in practicing the method since the reaction worked with a large number of anilines.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID K O'DELL/Primary Examiner, Art Unit 1625